Title: Circular Letter from John Dawson, 20 March 1798
From: Dawson, John
To: Madison, James


Dear Sir,Philadelphia, March 20, 1798.
After fourteen days delay, on yesterday the President sent to us the inclosed important, intemperate, and unconstitutional Message, which is referred to a Committee of the whole on the State of the Union.
Circumstances prove clearly to my mind, that the fixed policy of our Administration will involve us in the war on the part of Great-Britain—an event which I very much dread, but which I fear we shall not be able to avert.
On a former occasion, the expression of their sentiments by the people produced a good effect, and I submit to your wisdom the propriety of obtaining them, in your county and district, on the present. War is a dreadful thing, and we ought to prevent it by every exertion in our power! With esteem, Your friend and servant,
J Dawson
N. B. I presume you have the message, & Mr. Jefferson sends you by this mail Pains letter.
